                 IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



BENCHMARK ELECTRONICS, INC.,      )
and BENCHMARK ELECTRONICS DE      )
MEXICO, S. DE R.L. DE C.V.,       )
                                  )
                 Plaintiffs,      )
                                  )
     v.                           )       1:16CV529
                                  )
CREE, INC.,                       )
                                  )
                 Defendant.       )


                    MEMORANDUM OPINION AND ORDER

OSTEEN, JR., District Judge

     Presently before the court is a post-judgment motion filed

by counterclaim plaintiff Cree, Inc. (“Cree”) seeking to amend

or alter the judgment pursuant to Fed. R. Civ. P. 52(a), 54(c)

and 59(e) and, alternatively, requesting a new trial pursuant to

Fed. R. Civ. P. 59(a). (Doc. 61.) Counterclaim defendants

Benchmark Electronics, Inc. and Benchmark Electronics de Mexico,

S. de R.L. de C.V. (collectively, “Benchmark”) have responded in

opposition, (Doc. 65), and Cree has filed a reply, (Doc. 67).

Cree’s motion is now ripe for resolution, and, for the reasons

stated herein, Cree’s motion will be denied.
I.   BACKGROUND & ARGUMENTS

     On June 27, 2018, judgment was entered in favor of

Benchmark on its claim for breach of contract, against Benchmark

on its unjust enrichment claim, and against Cree on all of its

counterclaims, including breach of contract, breach of the

covenant of good faith and fair dealing, unjust enrichment,

violation of the Unfair and Deceptive Trade Practices Act

(“UDTPA”), and conversion. (See Doc. 57.)

     Cree’s motion asks this court “to correct evidentiary and

legal errors” and find that Cree proved Benchmark’s liability

for conversion and breach of contract or, in the alternative,

unjust enrichment. (Cree’s Mem. in Supp. of Mot. to Am. or Alter

Judg. (“Cree’s Mem.”) (Doc. 62) at 5.) Cree contends that it

“prov[ed] the essential terms of a bailment contract.” (Id. at

6.) As a result, Cree also argues that the parties had a

“special relationship” as generally required to prevail on a

claim for breach of the covenant of good faith and fair dealing.

(Id. at 7-8.)

     Alternatively, Cree asserts that it “put on evidence of

industry standards regarding maximum allowable scrap in the

parties’ agreement” and the court erred in finding that Cree did

not prove the existence of such an industry standard that would

be “presumptively included” in the contract. (See id. at 6, 8–


                               -2-
10.) Even if such a standard was not presumptively included,

Cree contends it proved that a maximum allowable scrap rate is a

“background norm” that automatically constitutes part of the

parties’ agreement unless it is specifically renounced. (Id. at

10-11.)

     Next, Cree argues that this court’s conclusion that there

is no industry standard of imposing financial liability for

scrap above a certain rate belies common sense and is

contradicted by “unrebutted testimony . . . that the purpose of

having a maximum allowable component scrap rate is to reduce the

cost to the contract manufacturer of manufacturing finished

goods.” (Id. at 11.) Cree states that, because Benchmark

received documents listing the cost incurred by Cree for each

LED, this court should “amend its findings to hold that

Benchmark understood that the LEDs that it scrapped in excess of

the maximum allowable rate had value for which Benchmark would

be liable to Cree.” (Id. at 12-13.)

     Cree further argues that Calvin Clemons, Benchmark’s

witness, lacked direct knowledge regarding Benchmark’s reporting

and that “Clemons’ lack of personal knowledge of the subjects of

his testimony — notwithstanding its proven inconsistency — is

fatal to his credibility.” (Id. at 14-15.) Cree, having asserted

that this court erred in not finding a contractual agreement


                               -3-
regarding maximum allowable scrap rate, argues that this court

“implie[d]” that Cree had waived Benchmark’s breach, when Cree

could not have waived this breach because “Benchmark did not

report excessive scrap of XB-G LEDs until the last two months of

the parties’ relationship . . . .” (Id. at 15-17.)

     As to Cree’s unjust enrichment claim, Cree contends that

“Benchmark did not overcome the presumption that Cree expected

payment for its LEDs.” (Id. at 17.) Cree also argues that

“the fact that the parties mutually referred to their agreement as

a ‘consignment’ is compelling evidence that Cree expected payment

for its consigned goods, either in the form of LEDs returned to it

in finished goods or money.” (Id. at 18.) Next, Cree argues that

this court based “its unjust enrichment conclusions on a finding

that Cree did not expect payment for consigned LEDs until the end

of the parties’ relationship . . . .” (Id. at 19.) Cree claims

that this finding is unsupported by any evidence and that Cree

simply did not know it had any right to payment until it became

aware of the high scrap rate. (Id. at 19–20.)

     Finally, Cree contends that the court erred in dismissing

Cree’s conversion claim because the court’s finding was

unsupported by the evidence. (Id. at 20.) Cree contends that

Benchmark’s shipping documentation is “unreliable” and that

“[t]he only reasonable conclusion is that the shipment did not


                               -4-
contain individual LEDs, but instead finished goods.” (Id. at

21-22.) Cree also contends that this court should disregard any

explanation based on “frozen” reporting because Clemons lacked

personal knowledge. (Id. at 22.)

     Benchmark argues in response that this court correctly

determined that Cree did not show an industry-wide maximum scrap

rate that would be automatically included in the contract. (Doc.

65 at 8–9.) Next, Benchmark argues that Cree is barred from

asserting any bailment-based claim at this stage because the

claim was not properly pled; even if Cree could assert this

claim, Benchmark contends that it must fail because it is an

attempt to impose tort liability based on the breach of a

contractual agreement. (Id. at 10–12.) Benchmark further argues

that Cree’s bailment argument is precluded by contributory

negligence because “Cree admits that it also contributed to the

higher scrap rates.” (Id. at 12.) Finally, Benchmark asserts

that this court correctly dismissed Cree’s UDTPA, unjust

enrichment and conversion claims in its original post-trial

order. (Id. at 12–17.)

     In reply, Cree asserts that it is entitled to recover in

either contract or tort if the court found the necessary

elements of a bailment, “even if the legal theory upon which the

Court enters judgment is different than that which Cree included


                               -5-
in its complaint.” (Doc. 67 at 7–8.) Cree further argues that it

cannot be held contributorily negligent because it took

reasonable steps to address manufacturing issues that increased

the scrap rate and because these issues did not meaningfully

impact the rate itself. (Id. at 8–9.) Finally, Cree asserts that

its unjust enrichment claim was wrongfully dismissed because

“Cree demonstrated that it provided valuable goods[,] . . .

Benchmark understood it was responsible for[] payment for wasted

LEDs” and Benchmark did not present conclusive evidence

regarding its return of any LEDs. (Id. at 11–12.)

II.   LEGAL STANDARDS

      A.   Rules 59(e) & 52(b) 1

      Rule 59(e) of the Federal Rules of Civil Procedure provides

for a motion to alter or amend a judgment. Rule 59(e) “permits a

district court to correct its own errors, ‘sparing the parties

and the appellate courts the burden of unnecessary appellate

proceedings.’” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148

F.3d 396, 403 (4th Cir. 1998) (quoting Russell v. Delco Remy

Div. of Gen. Motors Corp., 51 F.3d 746, 749 (7th Cir. 1995)).

“Rule 59(e) motions will be granted in three circumstances: (1)

to accommodate an intervening change in controlling law; (2) to



      1Cree asks this court to amend its findings pursuant to
Rule 52(a), but Rule 52(b) governs amended findings.
                                   -6-
account for new evidence not available at trial; or (3) to

correct a clear error of law or prevent manifest injustice.”

Ingle ex rel. Estate of Ingle v. Yelton, 439 F.3d 191, 197 (4th

Cir. 2006) (citation and internal quotation marks omitted). “In

general reconsideration of a judgment after its entry is an

extraordinary remedy which should be used sparingly.” Pac. Ins.

Co., 148 F.3d at 403 (citation omitted).

     Rules 52(b) and 59(e) “together enable a court to amend its

findings and conclusions made in conjunction with a bench trial

and amend the judgment accordingly.” Westchester Surplus Lines

Ins. Co. v. Clancy & Theys Constr. Co., No. 5:12-CV-636-BR, 2015

WL 12803655, at *1 (E.D.N.C. Oct. 22, 2015); see also Fed. R.

Civ. P. 52(b); Fed. R. Civ. P. 59(e). For example, after a bench

trial, Rule 52(b) provides that “the court may amend its

findings — or make additional findings — and may amend the

judgment accordingly.” Fed. R. Civ. P. 52(b). Neither rule

permits a party “to relitigate old matters or to raise arguments

that could have been raised prior to entry of the judgment from

which relief is sought.” Life Advocates, Inc. v. City of

Asheville, 197 F.R.D. 562, 563 (W.D.N.C. 2000); accord Goodwin

v. Cockrell, Civil Action No. 4:13-cv-199-F, 2015 WL 12851581,

at *1 (E.D.N.C. Dec. 30, 2015).




                                  -7-
     B.   Rule 54(c)

     Rule 54(c) “authorizes recovery under any theory supported

by the facts proven at trial . . . ‘even if the party has not

demanded such relief in the party's pleadings.’” Gilbane Bldg.

Co. v. Fed. Reserve Bank of Richmond, 80 F.3d 895, 900 (4th Cir.

1996) (quoting Fed. R. Civ. P. 54(c)). While Rule 54(c) permits

recovery “without regard to errors in the pleadings, [it] does

not allow the district court to award relief based on a theory

that was not properly raised at trial, or to a party that has

not prevailed.” Old Republic Ins. Co. v. Emp’rs Reinsurance

Corp., 144 F.3d 1077, 1080 (7th Cir. 1998) (citations omitted).

This rule “permits relief based on a particular theory of relief

only if that theory was squarely presented and litigated by the

parties at some stage or other of the proceedings.” Evans Prods.

Co. v. W. Am. Ins. Co., 736 F.2d 920, 923 (3d Cir. 1984).

     C.   Rule 59(a)

     Under Rule 59(a), a district court must

     set aside the verdict and grant a new trial if (1) the
     verdict is against the clear weight of the evidence,
     or (2) is based upon evidence which is false, or (3)
     will result in a miscarriage of justice, even though
     there may be substantial evidence which would prevent
     the direction of a verdict.

Knussman v. Maryland, 272 F.3d 625, 639 (4th Cir. 2001)

(citation omitted). A new trial may be granted “on all or

some of the issues — and to any party . . . for any reason

                               -8-
for which a new trial has heretofore been granted in an

action at law in federal court.” Fed. R. Civ. P. 59(a).

“[T]he district court may weigh evidence and assess

credibility in ruling on a motion for a new trial.” Wilhelm

v. Blue Bell, Inc., 773 F.2d 1429, 1433 (4th Cir. 1985).

However, “Rule 59 motions cannot be used to introduce new

evidence, tender new legal theories, or raise arguments

that could have been offered” during trial. Parton v.

White, 203 F.3d 552, 556 (8th Cir. 2000).

III. ANALYSIS

     This court has reviewed and considered the following:

(1) Cree’s motion and assignments of error as well as Cree’s

proposed amended findings of fact and conclusions of law,

(2) Benchmark’s response, (3) Cree’s reply, and (4) the original

Memorandum Opinion and Order. (“Mem. Op. & Order” (Doc. 56).)

Following this review, this court finds no basis upon which to

grant the extraordinary remedy of amending or altering the

judgment or granting a new trial.

     A.   Summary of the Court’s Original Findings

     This court previously found that the Bengal driver boards

project was a newly-formed manufacturing relationship between

Cree and Benchmark. (Mem. Op. & Order (Doc. 56) at 5–8.) The

parties entered into a written letter agreement that did not


                               -9-
address the issue of liability for scrap LEDS. (Id. at 12–13.)

This court further found that, while scrap rates were discussed,

they were discussed only in terms of aspirational targets or

goals and not with the intent of creating a contract term

imposing liability for scrap LEDs above a certain percentage.

(Id. at 19.)

     This court found that Cree did not meet “its burden of

proving that the parties’ conduct or communications reflected

the existence of a contractual agreement of a half a percent

scrap rate above which there would be financial liability and

that this risk of loss was allocated to Benchmark.” (Id. at 40.)

While certain explicit contractual terms existed in the

relationship, after consideration of all the evidence, this

court did not and does not find that the parties ever mutually

agreed (whether by communications or conduct) that Benchmark

would be liable to Cree for scrap LEDs above a certain

percentage of waste in the manufacturing process. In all candor,

this court is not persuaded that Cree even considered seeking

compensation for excessive scrap rates until after the

relationship started and Cree became concerned with the scrap

rates and related reporting by Benchmark. Although Cree suggests

that this court implicitly found that Cree had waived any breach

of contract, that is not correct. This court did not and does


                              -10-
not find a waiver of a contractual term; instead, this court

finds that the alleged contractual term did not exist at all.

     Alternatively, Cree argued at trial that a maximum

allowance for scrap LEDs is a term established by relevant trade

usage. However, as this court found, Cree’s own director of

engineering, David Power, testified that ordinarily any target

attrition rate “would be outlined in the RFQ in the beginning of

a project.” (See Mem. Op. & Order (Doc. 56) at 41.) Here, there

was no well-established custom between the parties because this

was the first joint undertaking by Benchmark and Cree. Further,

this court was not persuaded by Cree’s evidence that any “usage

of trade” existed within the industry regarding financial

liability for scrap, such that it would presumptively apply to

an agreement between Cree and Benchmark.

     In short, Cree never transferred ownership of any LEDs to

Benchmark. As a result, Cree retained liability for the risk of

loss through manufacturing process scrap. This court did not and

does not find that Cree transferred financial responsibility for

scrap loss above a certain percentage to Benchmark, whether

expressly, impliedly through party-specific custom, or through

any industry usage of trade.




                               -11-
     B.   Existence of a Bailment Arrangement

     As to Cree’s first assignment of error, this court

disagrees with Cree’s proposed legal conclusion that this court

“found the elements of a bailment agreement” and that, “[a]s

bailee, Benchmark was obligated to redeliver the LEDs to Cree at

the termination of the agreement” and must financially

compensate Cree for LEDs that it did not return. (Cree’s Mem.

(Doc. 62) at 6–7.) This court did reject any factual or legal

conclusion that an LED consignment relationship existed as a

matter of law. (Mem. Op. & Order (Doc. 56) at 13 n.10.) However,

this finding does not by implication require this court to find

that a bailment relationship existed between Cree and Benchmark

or, relatedly, that Benchmark breached any bailment agreement.

     Cree’s allegations and evidence at trial were directed

toward proving the alleged breach of a contractual term. The

issue presented in this case was whether Benchmark’s scrap LEDs

exceeded an allowable amount under any contractual provision

(express or implied), not whether Benchmark was negligent in

handling LEDs or generating scrap LEDs. Cree (as the non-

prevailing party) cannot successfully obtain relief via an

amended judgment based on a new legal theory, such as bailment,

even if this theory was proved at trial. See Innovative Home

Health Care, Inc. v. P.T.-O.T. Assocs. of the Black Hills, 141


                              -12-
F.3d 1284, 1286 (8th Cir. 1998) (“Such motions cannot be used to

introduce new evidence, tender new legal theories, or raise

arguments which could have been offered or raised prior to entry

of judgment.”); Pearson v. Fair, 935 F.2d 401, 414 (1st Cir.

1991) (“[B]ecause final judgment was not rendered in appellants’

favor, appellants were not entitled to any relief.”).

Nevertheless, this court will address the merits of Cree’s

argument.

     This court does not find that a bailment existed between

Cree and Benchmark. “To constitute a bailment . . . [t]here must

be such a full transfer, actual or constructive, of the property

to the bailee as to exclude the possession of the owner and all

other persons and give the bailee for the time being the sole

custody and control thereof.” Wells v. West, 212 N.C. 656, 656,

194 S.E. 313, 315 (1937).

     Here, Cree surrendered custody of the LEDs to Benchmark

when Cree sent LEDs to Benchmark for the limited purpose of

incorporating those LEDs into finished goods. However, Benchmark

at all times remained obligated to use the LEDs only under the

terms of its contracts with Cree; that is, for the purpose of

manufacturing the Bengal driver boards. Further, while the

parties clearly disagree about the financial implications of

scrap above a certain rate, the parties undisputedly presupposed


                              -13-
that Benchmark would incur a certain amount of waste through

scrap during the process. As a result, the terms and conditions

of the relationship between Cree and Benchmark were set by the

contractual agreement and subsequent conduct. Because the LED

transfer was within the scope of the explicit contractual

agreement between the parties, it was not a bailment arrangement

that could give rise to tort liability. See Freeman v. Myers

Auto. Serv. Co., 226 N.C. 736, 737–38, 40 S.E.2d 365, 366–67

(1946).

     This court agrees with Benchmark that Cree neither pled nor

proved a contract-based negligence claim under a bailment

theory. As another district court explained:

     Under North Carolina law, a tort claim cannot
     ordinarily be founded on a failure by one party to a
     contract to carry out a contractual duty to another
     party to the contract. . . . [However], in contrast to
     most tort claims, a bailment claim can proceed in the
     face of a contract under North Carolina law because of
     its underlying common law basis. . . . [B]ecause the
     bailment standard is one of ordinary negligence,
     simple negligence claims duplicating duties under a
     contract may proceed only to the extent they are based
     on the bailment. Consequently, to the extent the
     negligence claims arise from obligations of the
     contract apart from the bailment, they are barred by
     the general prohibition against tort claims in
     contract actions.

Rush Indus., Inc. v. MWP Contractors, LLC, 1:08cv810, 2011 WL

13076759, at *3 (M.D.N.C. Mar. 3, 2011). To prove a prima facie

negligence claim based on a bailment arrangement, the “bailor


                              -14-
[must] offer[] evidence tending to show or it is admitted that

the property was delivered to the bailee; that the bailee

accepted it and thereafter had possession and control of it; and

that the bailee failed to return the property or returned it in

a damaged condition.” McKissick v. R. Connelly Jewelers, Inc.,

41 N.C. App. 152, 155, 254 S.E.2d 211, 213 (1979).

     Assuming arguendo that the LED transfer arrangement created

a common-law duty on the part of Benchmark to return scrap LEDs,

this court is not persuaded that Benchmark breached that duty

and was negligent in storing and manufacturing the Bengal

boards. To the contrary, scrap LEDs were the result of problems

in the manufacturing process attributable to both Cree and

Benchmark. (Mem. Op. & Order (Doc. 56) at 17–18.) This court

thus finds that Cree was potentially contributorily negligent in

producing scrap and thus barred from recovering on a negligence

theory. See, e.g., Davis v. Hulsing Enters., LLC, 370 N.C. 455,

458, 810 S.E.2d 203, 205–06 (2018); (see also Mem. Op. & Order

(Doc. 56) at 18 (noting that “Cree sent Benchmark non-conforming

goods”).)

     Further, it is clear from the record that some amount of

scrap was anticipated by both parties at the outset. The

acceptable limit on scrap LEDs — whether 0.5%, as Cree contends,

or some higher percentage — is the critical factor to determine


                              -15-
whether Benchmark was negligent in failing to return scrap LEDs.

This court found that Cree’s evidence suggested only “a target

rather than a contractual limit” of 0.5%. (Mem. Op. & Order

(Doc. 56) at 19 n.13.) Based on that finding, this court does

not believe that the 0.5% target can be used to conclusively

determine whether Benchmark was negligent as a matter of law.

     Therefore, Cree has failed to carry its burden of

establishing that Benchmark was negligent in engaging in a

manufacturing process that resulted in a scrap rate greater than

0.5%, where the parties clearly anticipated that some LEDs would

be scrapped and where such scrap was attributable to the actions

of both Cree and Benchmark. Even if a prima facie case is

proved, “the ultimate burden of proof of establishing actionable

negligence against defendant is on plaintiff, and remains on it

throughout the trial.” M.B. Haynes Elec. Corp. v. Justice Aero

Co., 263 N.C. 437, 441, 139 S.E.2d 682, 685 (1965). Cree has not

carried this burden, and this court finds Cree has failed to

prove that Benchmark was negligent under a bailment theory.

     C.    Trade Usage and Scrap Rate

     As to Cree’s second assignment of error, Cree contends that

it presented extensive testimony proving an industry standard or

at least a “background norm” of 0.5% maximum allowable component

scrap rate in the electronics manufacturing industry and


                              -16-
“financial liability for excess scrap.” (Cree’s Mem. (Doc. 62)

at 8–12.) After reviewing the testimony and evaluating the

credibility of all witnesses, this court disagrees, for the same

reasons already described in its Memorandum Opinion, that Cree

has factually proven such an industry standard or background

norm. See N.C. Gen. Stat. § 25-1-303(c) (“The existence and

scope of such a usage must be proved as facts.”).

     Cree argues that there is no meaningful distinction between

a scrap rate and financial liability for scrap; however, this

argument misstates the court’s findings. Specifically, as this

court found, there is a distinction between a target scrap rate

(whether arising from the parties’ conduct or from an industry

norm) and a contractual provision creating financial liability

for Benchmark when the scrap rate rises above a certain level.

In the first instance — a target scrap rate — Cree remains free

to subsequently memorialize this goal (with Benchmark’s

acquiescence) or to terminate the contract if Benchmark is

unable to perform in an acceptable manner, as ultimately

occurred in this case. In the alternative, if maximum scrap rate

is a contractual provision giving rise to liability, Cree may

sue for breach of contract. This court found that 0.5% was an

aspirational target, not a contractual provision.




                              -17-
     This court has considered the testimony Cree highlights in

its briefing. This court notes, however, that Cree ignores other

testimony regarding how scrap rate or attrition affected

Benchmark’s cost. Clemons testified, for example, that certain

manufacturing issues that caused increased attrition also

increased Benchmark’s costs because Benchmark would then have to

undertake additional work to create the finished product. (See

Trial Tr. Vol. 2 (Doc. 59) at 106:14-21.) This court, to the

extent not previously discussed, finds this testimony both

credible and compelling and incorporates it into the Memorandum

Opinion. This court additionally declines to amend its findings

to state that “Benchmark understood that the LEDs that it

scrapped in excess of the maximum allowable rate had value for

which Benchmark would be liable to Cree.” (Cree’s Mem. (Doc. 62)

at 12-13.) The record shows that Benchmark, at Cree’s direction,

charged Cree a certain amount for storing and managing the LEDs

that it sent to Benchmark and that the LEDs were provided to

Benchmark at zero cost.

     This court did not determine, and finds it unnecessary to

determine now, what value should be assigned to the LEDs, as

Cree has not prevailed and is not entitled to damages.

Nevertheless, this court did find that “Cree supplied LEDs at

zero cost to Benchmark.” (Mem. Op. & Order (Doc. 56) at 14.)


                              -18-
This court further found that “Cree preferred this arrangement

because . . . Cree did not want to share with a third party its

cost to make LEDS, information Cree considered

proprietary . . . .” (Id.) These facts further undermine Cree’s

claim that a contractual agreement existed requiring Benchmark

to pay for excess scrap at the beginning of this contract. Cree

did not want to disclose its costs, presumably a significant

part of any contractual agreement to pay for excess scrap LEDs.

As this court found, Cree intended to “optimize the price Cree

paid for the finished product” and sought an aggressive quote

from Benchmark because Benchmark would not have any carrying

cost for purchasing the LEDs. (Id.) Not passing the financial

risk of excessive scrap LEDs to Benchmark is consistent with

Cree’s intent to obtain an aggressive quote from Benchmark.

     Next, Cree disputes the credibility of Calvin Clemons’

testimony. (Cree’s Mem. (Doc. 62) at 14–15.) This court has

reviewed all the testimony and admitted exhibits. First, the

record shows that Clemons was personally involved in negotiating

the Bengal Project, attended the Bengal Project kickoff meeting,

and communicated with Cree to discuss LED inventory value and

attrition. (See, e.g., Doc. 62-4 at 74.) Second, contrary to

Cree’s argument implying that only Clemons described the scrap

target rate as a “goal,” (Cree’s Mem. (Doc. 62) at 14), Clemons,


                              -19-
Stevens, and the reports themselves all variously described the

rate as a target or goal. (See, e.g., Doc. 62-5 at 27.) While

this court has weighed and evaluated the credibility of Clemons,

Power, and Stevens as their testimony related to Benchmark’s

reporting, this court has also carefully reviewed the documents

submitted as evidence in this case and finds nothing to suggest

that Cree communicated a contractual scrap rate to Benchmark.

Having found no contractual scrap rate, this court finds that no

breach was possible. Cree’s awareness is thus not relevant, and

this court declines to adopt Cree’s legal conclusion that Cree

could not waive a breach of which it was unaware. (Cree’s Mem.

(Doc. 62) at 15–17.)

     D.   Unjust Enrichment

     Cree’s next assignment of error concerns the court’s

finding that Cree did not expect payment for the LEDs as the

services were rendered, or, in this case, as the LEDs were

shipped to Benchmark for incorporation into finished goods. This

court notes that, contrary to Cree’s assertion, the record

provides evidence that the LEDs were provided to Benchmark at

“zero cost.” (See, e.g., Doc. 62-1 at 26–27.) Cree argues,

however, that there are “only two exceptions that overcome the

presumption that Cree expected payment from Benchmark” for the

LEDs: (1) a gift or gratuitous transfer, and (2) a shipment in


                              -20-
exchange for discharging Cree of an obligation found in another

agreement between the parties. (Cree’s Mem. (Doc. 62) at 18.)

     This court disagrees that there is any default presumption

that Cree expected payment from Benchmark for LEDs. First, any

LEDs used in the driver boards were ultimately shipped back to

Cree, and Cree was expected to pay for the finished board.

Second, as this court found, Cree set the price that Benchmark

billed Cree for storing and handling the LEDs, suggesting that

no agreement existed pursuant to which Cree expected payment

from Benchmark. (See Doc. 62-4 at 16–19.) Third, it appears to

this court that the Letter of Authorization (“LOA”) could be

reasonably expected to contain any agreement regarding payment

for scrapped LEDs. Instead, the LOA gave Cree the power to

terminate the arrangement at any time, at least in accordance

with North Carolina law, rather than any payment expectation

outside of the contract. (See, e.g., (Doc. 8), Ex. 1; Mem. Op. &

Order (Doc. 56) at 36.) Given this written agreement, there can

be no unjust enrichment claim. This court, upon review of all

the evidence, finds it reasonable to infer that, if Benchmark

failed to meet LED scrap goals, Cree would terminate the

relationship as described in the LOA.




                              -21-
      E.   Conversion

      Cree next assigns error to the original findings on its

conversion claim and asks this court to disregard Clemons’

testimony explaining that one side of the inventory

reconciliation report was “frozen.” (Cree’s Mem. (Doc. 62) at

22.) This court notes that it evaluated Clemons’ testimony, in

light of his knowledge, and found that his explanation did

trigger heightened scrutiny of the inventory reports. This fact

weighed against Benchmark because the court credited the

shipping documentation more heavily. Moreover, this court

reviewed each weekly report sent to Cree, including the XT-E LED

side of the inventory reconciliation reports. (See Mem. Op. &

Order (Doc. 56) at 46 n.28.) Even disregarding Clemons’

testimony on this point entirely would not change this court’s

conclusion regarding Cree’s conversion claim. The original

findings properly accounted for the issues raised by Cree; this

court declines to re-assess witness credibility at this stage

and Cree’s argument on its conversion claim is unavailing.

IV.   CONCLUSION

      In summary, this court finds no basis to alter or amend its

judgment, nor does this court find that Cree is entitled to

relief under Rules 52(b), 54(c) or 59(a).




                               -22-
     For the reasons stated herein, IT IS HEREBY ORDERED that

Cree’s Motion to Amend or Alter Judgment Pursuant to Fed. R.

Civ. P. 52(a), 54(c) and 59(e) and for New Trial Pursuant to

Fed. R. Civ. P. 59(a), (Doc. 61), is DENIED.

     This the 5th day of March, 2019.




                         _______________________________________
                              United States District Judge




                              -23-
